                  Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 1 of 271



                                                               1



                   1

                   2
                   3

                   4

                   5

                   6

                   7

                   8           INTERVIEW OF JOSEPH ROWAN

                   9          ON TUESDAY, APRIL 8TH, 2014

                  10         AT 300 NORTH LOS ANGELES STREET

                  11                 SUITE 7516

                  12            LOS ANGELES, CALIFORNIA

                  13                  ---o Oo---

                  14      TRANSCRIBED BY MARIE WILSON, CSR NO. 13480

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22
                  23




                                                                                                               USAO-MA-0038556
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 2 of 271




                                                                 USAO-MA-0038557
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 3 of 271




                                                                 USAO-MA-0038558
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 4 of 271




                                                                 USAO-MA-0038559
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 5 of 271




                                                                 USAO-MA-0038560
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 6 of 271




                                                                 USAO-MA-0038561
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 7 of 271




                                                                 USAO-MA-0038562
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 8 of 271




                                                                 USAO-MA-0038563
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 9 of 271




                                                                 USAO-MA-0038564
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 10 of 271




                                                                  USAO-MA-0038565
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 11 of 271




                                                                  USAO-MA-0038566
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 12 of 271




                                                                  USAO-MA-0038567
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 13 of 271




                                                                  USAO-MA-0038568
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 14 of 271




                                                                  USAO-MA-0038569
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 15 of 271




                                                                  USAO-MA-0038570
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 16 of 271




                                                                  USAO-MA-0038571
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 17 of 271




                                                                  USAO-MA-0038572
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 18 of 271




                                                                  USAO-MA-0038573
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 19 of 271




                                                                  USAO-MA-0038574
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 20 of 271




                                                                  USAO-MA-0038575
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 21 of 271




                                                                  USAO-MA-0038576
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 22 of 271




                                                                  USAO-MA-0038577
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 23 of 271




                                                                  USAO-MA-0038578
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 24 of 271




                                                                  USAO-MA-0038579
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 25 of 271




                                                                  USAO-MA-0038580
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 26 of 271




                                                                  USAO-MA-0038581
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 27 of 271




                                                                  USAO-MA-0038582
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 28 of 271




                                                                  USAO-MA-0038583
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 29 of 271




                                                                  USAO-MA-0038584
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 30 of 271




                                                                  USAO-MA-0038585
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 31 of 271




                                                                  USAO-MA-0038586
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 32 of 271




                                                                  USAO-MA-0038587
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 33 of 271




                                                                  USAO-MA-0038588
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 34 of 271




                                                                  USAO-MA-0038589
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 35 of 271




                                                                  USAO-MA-0038590
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 36 of 271




                                                                  USAO-MA-0038591
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 37 of 271




                                                                  USAO-MA-0038592
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 38 of 271




                                                                  USAO-MA-0038593
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 39 of 271




                                                                  USAO-MA-0038594
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 40 of 271




                                                                  USAO-MA-0038595
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 41 of 271




                                                                  USAO-MA-0038596
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 42 of 271




                                                                  USAO-MA-0038597
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 43 of 271




                                                                  USAO-MA-0038598
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 44 of 271




                                                                  USAO-MA-0038599
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 45 of 271




                                                                  USAO-MA-0038600
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 46 of 271




                                                                  USAO-MA-0038601
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 47 of 271




                                                                  USAO-MA-0038602
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 48 of 271




                                                                  USAO-MA-0038603
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 49 of 271




                                                                  USAO-MA-0038604
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 50 of 271




                                                                  USAO-MA-0038605
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 51 of 271




                                                                  USAO-MA-0038606
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 52 of 271




                                                                  USAO-MA-0038607
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 53 of 271




                                                                  USAO-MA-0038608
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 54 of 271




                                                                  USAO-MA-0038609
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 55 of 271




                                                                  USAO-MA-0038610
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 56 of 271




                                                                  USAO-MA-0038611
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 57 of 271




                                                                  USAO-MA-0038612
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 58 of 271




                                                                  USAO-MA-0038613
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 59 of 271




                                                                  USAO-MA-0038614
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 60 of 271




                                                                  USAO-MA-0038615
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 61 of 271




                                                                  USAO-MA-0038616
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 62 of 271




                                                                  USAO-MA-0038617
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 63 of 271




                                                                  USAO-MA-0038618
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 64 of 271




                                                                  USAO-MA-0038619
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 65 of 271




                                                                  USAO-MA-0038620
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 66 of 271




                                                                  USAO-MA-0038621
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 67 of 271




                                                                  USAO-MA-0038622
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 68 of 271




                                                                  USAO-MA-0038623
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 69 of 271




                                                                  USAO-MA-0038624
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 70 of 271




                                                                  USAO-MA-0038625
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 71 of 271




                                                                  USAO-MA-0038626
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 72 of 271




                                                                  USAO-MA-0038627
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 73 of 271




                                                                  USAO-MA-0038628
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 74 of 271




                                                                  USAO-MA-0038629
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 75 of 271




                                                                  USAO-MA-0038630
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 76 of 271




                                                                  USAO-MA-0038631
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 77 of 271




                                                                  USAO-MA-0038632
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 78 of 271




                                                                  USAO-MA-0038633
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 79 of 271




                                                                  USAO-MA-0038634
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 80 of 271




                                                                  USAO-MA-0038635
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 81 of 271




                                                                  USAO-MA-0038636
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 82 of 271




                                                                  USAO-MA-0038637
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 83 of 271




                                                                  USAO-MA-0038638
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 84 of 271




                                                                  USAO-MA-0038639
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 85 of 271




                                                                  USAO-MA-0038640
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 86 of 271




                                                                  USAO-MA-0038641
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 87 of 271




                                                                  USAO-MA-0038642
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 88 of 271




                                                                  USAO-MA-0038643
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 89 of 271




                                                                  USAO-MA-0038644
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 90 of 271




                                                                  USAO-MA-0038645
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 91 of 271




                                                                  USAO-MA-0038646
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 92 of 271




                                                                  USAO-MA-0038647
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 93 of 271




                                                                  USAO-MA-0038648
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 94 of 271




                                                                  USAO-MA-0038649
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 95 of 271




                                                                  USAO-MA-0038650
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 96 of 271




                                                                  USAO-MA-0038651
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 97 of 271




                                                                  USAO-MA-0038652
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 98 of 271




                                                                  USAO-MA-0038653
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 99 of 271




                                                                  USAO-MA-0038654
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 100 of 271




                                                                  USAO-MA-0038655
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 101 of 271




                                                                  USAO-MA-0038656
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 102 of 271




                                                                  USAO-MA-0038657
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 103 of 271




                                                                  USAO-MA-0038658
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 104 of 271




                                                                  USAO-MA-0038659
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 105 of 271




                                                                  USAO-MA-0038660
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 106 of 271




                                                                  USAO-MA-0038661
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 107 of 271




                                                                  USAO-MA-0038662
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 108 of 271




                                                                  USAO-MA-0038663
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 109 of 271




                                                                  USAO-MA-0038664
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 110 of 271




                                                                  USAO-MA-0038665
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 111 of 271




                                                                  USAO-MA-0038666
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 112 of 271




                                                                  USAO-MA-0038667
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 113 of 271




                                                                  USAO-MA-0038668
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 114 of 271




                                                                  USAO-MA-0038669
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 115 of 271




                                                                  USAO-MA-0038670
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 116 of 271




                                                                  USAO-MA-0038671
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 117 of 271




                                                                  USAO-MA-0038672
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 118 of 271




                                                                  USAO-MA-0038673
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 119 of 271




                                                                  USAO-MA-0038674
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 120 of 271




                                                                  USAO-MA-0038675
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 121 of 271




                                                                  USAO-MA-0038676
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 122 of 271




                                                                  USAO-MA-0038677
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 123 of 271




                                                                  USAO-MA-0038678
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 124 of 271




                                                                  USAO-MA-0038679
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 125 of 271




                                                                  USAO-MA-0038680
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 126 of 271




                                                                  USAO-MA-0038681
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 127 of 271




                                                                  USAO-MA-0038682
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 128 of 271




                                                                  USAO-MA-0038683
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 129 of 271




                                                                  USAO-MA-0038684
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 130 of 271




                                                                  USAO-MA-0038685
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 131 of 271




                                                                  USAO-MA-0038686
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 132 of 271




                                                                  USAO-MA-0038687
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 133 of 271




                                                                  USAO-MA-0038688
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 134 of 271




                                                                  USAO-MA-0038689
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 135 of 271




                                                                  USAO-MA-0038690
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 136 of 271




                                                                  USAO-MA-0038691
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 137 of 271




                                                                  USAO-MA-0038692
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 138 of 271




                                                                  USAO-MA-0038693
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 139 of 271




                                                                  USAO-MA-0038694
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 140 of 271




                                                                  USAO-MA-0038695
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 141 of 271




                                                                  USAO-MA-0038696
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 142 of 271




                                                                  USAO-MA-0038697
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 143 of 271




                                                                  USAO-MA-0038698
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 144 of 271




                                                                  USAO-MA-0038699
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 145 of 271




                                                                  USAO-MA-0038700
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 146 of 271




                                                                  USAO-MA-0038701
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 147 of 271




                                                                  USAO-MA-0038702
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 148 of 271




                                                                  USAO-MA-0038703
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 149 of 271




                                                                  USAO-MA-0038704
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 150 of 271




                                                                  USAO-MA-0038705
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 151 of 271




                                                                  USAO-MA-0038706
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 152 of 271




                                                                  USAO-MA-0038707
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 153 of 271




                                                                  USAO-MA-0038708
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 154 of 271




                                                                  USAO-MA-0038709
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 155 of 271




                                                                  USAO-MA-0038710
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 156 of 271




                                                                  USAO-MA-0038711
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 157 of 271




                                                                  USAO-MA-0038712
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 158 of 271




                                                                  USAO-MA-0038713
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 159 of 271




                                                                  USAO-MA-0038714
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 160 of 271




                                                                  USAO-MA-0038715
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 161 of 271




                                                                  USAO-MA-0038716
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 162 of 271




                                                                  USAO-MA-0038717
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 163 of 271




                                                                  USAO-MA-0038718
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 164 of 271




                                                                  USAO-MA-0038719
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 165 of 271




                                                                  USAO-MA-0038720
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 166 of 271




                                                                  USAO-MA-0038721
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 167 of 271




                                                                  USAO-MA-0038722
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 168 of 271




                                                                  USAO-MA-0038723
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 169 of 271




                                                                  USAO-MA-0038724
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 170 of 271




                                                                  USAO-MA-0038725
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 171 of 271




                                                                  USAO-MA-0038726
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 172 of 271




                                                                  USAO-MA-0038727
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 173 of 271




                                                                  USAO-MA-0038728
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 174 of 271




                                                                  USAO-MA-0038729
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 175 of 271




                                                                  USAO-MA-0038730
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 176 of 271




                                                                  USAO-MA-0038731
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 177 of 271




                                                                  USAO-MA-0038732
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 178 of 271




                                                                  USAO-MA-0038733
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 179 of 271




                                                                  USAO-MA-0038734
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 180 of 271




                                                                  USAO-MA-0038735
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 181 of 271




                                                                  USAO-MA-0038736
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 182 of 271




                                                                  USAO-MA-0038737
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 183 of 271




                                                                  USAO-MA-0038738
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 184 of 271




                                                                  USAO-MA-0038739
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 185 of 271




                                                                  USAO-MA-0038740
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 186 of 271




                                                                  USAO-MA-0038741
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 187 of 271




                                                                  USAO-MA-0038742
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 188 of 271




                                                                  USAO-MA-0038743
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 189 of 271




                                                                  USAO-MA-0038744
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 190 of 271




                                                                  USAO-MA-0038745
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 191 of 271




                                                                  USAO-MA-0038746
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 192 of 271




                                                                  USAO-MA-0038747
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 193 of 271




                                                                  USAO-MA-0038748
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 194 of 271




                                                                  USAO-MA-0038749
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 195 of 271




                                                                  USAO-MA-0038750
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 196 of 271




                                                                  USAO-MA-0038751
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 197 of 271




                                                                  USAO-MA-0038752
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 198 of 271




                                                                  USAO-MA-0038753
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 199 of 271




                                                                  USAO-MA-0038754
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 200 of 271




                                                                  USAO-MA-0038755
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 201 of 271




                                                                  USAO-MA-0038756
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 202 of 271




                                                                  USAO-MA-0038757
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 203 of 271




                                                                  USAO-MA-0038758
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 204 of 271




                                                                  USAO-MA-0038759
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 205 of 271




                                                                  USAO-MA-0038760
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 206 of 271




                                                                  USAO-MA-0038761
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 207 of 271




                                                                  USAO-MA-0038762
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 208 of 271




                                                                  USAO-MA-0038763
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 209 of 271




                                                                  USAO-MA-0038764
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 210 of 271




                                                                  USAO-MA-0038765
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 211 of 271




                                                                  USAO-MA-0038766
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 212 of 271




                                                                  USAO-MA-0038767
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 213 of 271




                                                                  USAO-MA-0038768
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 214 of 271




                                                                  USAO-MA-0038769
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 215 of 271




                                                                  USAO-MA-0038770
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 216 of 271




                                                                  USAO-MA-0038771
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 217 of 271




                                                                  USAO-MA-0038772
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 218 of 271




                                                                  USAO-MA-0038773
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 219 of 271




                                                                  USAO-MA-0038774
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 220 of 271




                                                                  USAO-MA-0038775
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 221 of 271




                                                                  USAO-MA-0038776
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 222 of 271




                                                                  USAO-MA-0038777
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 223 of 271




                                                                  USAO-MA-0038778
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 224 of 271




                                                                  USAO-MA-0038779
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 225 of 271




                                                                  USAO-MA-0038780
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 226 of 271




                                                                  USAO-MA-0038781
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 227 of 271




                                                                  USAO-MA-0038782
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 228 of 271




                                                                  USAO-MA-0038783
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 229 of 271




                                                                  USAO-MA-0038784
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 230 of 271




                                                                  USAO-MA-0038785
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 231 of 271




                                                                  USAO-MA-0038786
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 232 of 271




                                                                  USAO-MA-0038787
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 233 of 271




                                                                  USAO-MA-0038788
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 234 of 271




                                                                  USAO-MA-0038789
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 235 of 271




                                                                  USAO-MA-0038790
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 236 of 271




                                                                  USAO-MA-0038791
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 237 of 271




                                                                  USAO-MA-0038792
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 238 of 271




                                                                  USAO-MA-0038793
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 239 of 271




                                                                  USAO-MA-0038794
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 240 of 271




                                                                  USAO-MA-0038795
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 241 of 271




                                                                  USAO-MA-0038796
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 242 of 271




                                                                  USAO-MA-0038797
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 243 of 271




                                                                  USAO-MA-0038798
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 244 of 271




                                                                  USAO-MA-0038799
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 245 of 271




                                                                  USAO-MA-0038800
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 246 of 271




                                                                  USAO-MA-0038801
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 247 of 271




                                                                  USAO-MA-0038802
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 248 of 271




                                                                  USAO-MA-0038803
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 249 of 271




                                                                  USAO-MA-0038804
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 250 of 271




                                                                  USAO-MA-0038805
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 251 of 271




                                                                  USAO-MA-0038806
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 252 of 271




                                                                  USAO-MA-0038807
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 253 of 271




                                                                  USAO-MA-0038808
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 254 of 271




                                                                  USAO-MA-0038809
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 255 of 271




                                                                  USAO-MA-0038810
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 256 of 271




                                                                  USAO-MA-0038811
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 257 of 271




                                                                  USAO-MA-0038812
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 258 of 271




                                                                  USAO-MA-0038813
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 259 of 271




                                                                  USAO-MA-0038814
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 260 of 271




                                                                  USAO-MA-0038815
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 261 of 271




                                                                  USAO-MA-0038816
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 262 of 271




                                                                  USAO-MA-0038817
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 263 of 271




                                                                  USAO-MA-0038818
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 264 of 271




                                                                  USAO-MA-0038819
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 265 of 271




                                                                  USAO-MA-0038820
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 266 of 271




                                                                  USAO-MA-0038821
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 267 of 271




                                                                  USAO-MA-0038822
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 268 of 271




                                                                  USAO-MA-0038823
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 269 of 271




                                                                  USAO-MA-0038824
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 270 of 271




                                                                  USAO-MA-0038825
Case 1:16-cr-10343-ADB Document 1069-1 Filed 12/18/19 Page 271 of 271




                                                                  USAO-MA-0038826
